Citation Nr: 1206407	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-30 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a respiratory disability claimed as asthma or bronchitis, to include the residuals of a partial pneumonectomy for carcinoid tumor of the lung.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1969 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was previously before the Board in March 2011 when it was remanded for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In its March 2011 remand instructions, the Board directed that the Veteran be afforded a VA examination to determine if he has a respiratory disorder which was etiologically linked to his active duty service.  One of the remand instructions set out that a VA examiner should specifically comment on the significance of a June 1973 X-ray report, if any.  

The report of a May 2011 VA examination included two references to the June 1973 X-ray, neither of which indicated how significant the evidence was.  In reviewing the medical evidence the examiner noted that a chest X-ray showed pleural thickening and residual scarring of previous infection with no active disease.  Later in providing an etiology opinion the examiner noted that a chest X-ray at discharge in 1973 showed no tumor only scarring from previous pneumonia plus pleural thickening.  These statements provide essentially no analysis of the significance of the X-ray other than the obvious finding that no tumor was present at that time.  The significance of the scarring from the in-service infection is not addressed.  There is also no analysis of the significance of pleural thickening.  The above noted pathology was not present at the time of the chest X-ray which was taken at the time of the Veteran's enlistment.  In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.  An opinion which addresses the significance of the June 1973 X-ray evidence must be obtained to the extent possible.  

The Board's March 2011 remand instructions directed that attempts be made to obtain the Veteran's outstanding private medical records and, after the records had been obtained or verified as unobtainable, the Veteran was to be scheduled for the VA examination described above.  In April 2011, the Veteran submitted numerous medical records which were not apparently associated with the claims file at the time of the May 2011 VA examination.  Some of these records document that the Veteran has pleural thickening which seems to be linked to an old disease process.  This evidence suggests to the Board that there may be current pathology (pleural thickening) which may have had its onset during active duty.  This evidence must be reviewed by the VA examiner in connection with the etiology opinion mandated by the March 2011 remand instructions.  The Board notes its remand instructions directed the VA examiner to review the record in connection with his etiology opinion.  This review which must be of the complete record.  An addendum examination report is required to determine if this evidence changes any findings from the May 2011 examination report.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the May 2011 VA examination report.  Request that the examiner review all the evidence in the claims file to include the newly submitted evidence received in April 2011.  After review of the evidence, the examiner must respond to the following to the extent possible:

a)  The examiner must comment on the significance of the June 1973 X-ray report, to include providing an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently experiences any residuals of the pleural thickening and/or residuals of scarring documented in the June 1973 chest X-ray.  If the examiner determines that the Veteran currently experiences residuals of this pathology, the examiner must provide an opinion as to whether it is at least as likely as not that the current residuals were etiologically linked to the Veteran's active duty service.  A description of the underlying cause of the residuals must be provided.  If the scarring represents no disability or functional impairment, that too should be set out.

b)  The examiner must comment on whether the evidence which was received in April 2011 contains any information that would change the opinion contained in the March 2011 VA examination report?  

The reasons and bases for all opinions must be provided in full.  If the examiner believes that he or she is unable to provide an opinion without resort to speculation, the reasons and bases for these conclusions should be provided.  Any evidence required to express the requested opinion should be indentified.  

If the examiner who conducted the March 2011 VA examination is not available, make arrangements to have the opinions provided by another suitably qualified health care professional.  The claims file must be made available to the examiner and the examination report must state that it has been reviewed.  If the examiner determines that a physical examination of the Veteran is required, this should be scheduled.  

2.  Thereafter, review the examination report to ensure that it responsive to the Board's remand instructions.  If not, return the report to the examiner for compliance as necessary.  

3.  After undertaking any additional development which may deem necessary, review the expanded record and determine if service connection for a respiratory disability can be granted.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


